Title: To James Madison from Benjamin Henry Latrobe, 10 June 1812
From: Latrobe, Benjamin Henry
To: Madison, James


Sir
Washington June 10h. 1812
Enclosed is the Copy of an account of expenditures out of the furniture fund of the President’s house which I have rendered to the accounting Officers of the Treasury, with the necessary Vouchers, & which is in a train of Settlement.
By this account a balance of 75$. 47 cts. appears to be in my hands, which balance is more than absorbed by an account of expenditures on small articles of household furniture, for which I have deposited monies in the hands of Mr Deblois, which account will be closed on my final settlement.
In the mean time I request the favor of You to grant me an order for a warrant for 200$. of monies remaining in the fund, in order to pay sundry accounts outstanding. I am with high respect Your obedt. hble Servt
B Henry Latrobe.
